  8:15-cr-00267-RFR-SMB Doc # 92 Filed: 12/01/20 Page 1 of 2 - Page ID # 187




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:15CR267

        vs.
                                                      ORDER ON APPEARANCE FOR
LUIS RAMIREZ,                                       SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on December 1, 2020 regarding Second
Amended Petition for Offender Under Supervision [88]. Mary C. Gryva represented the
defendant. Patrick C. McGee represented the government. The defendant was advised
of the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Amended Petition for Offender
Under Supervision [68]. The government’s oral motion to dismiss Amended Petition for
Offender Under Supervision [68] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on
December 16, 2020.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held.           The court finds that the
defendant failed to meet his burden to establish by clear and convincing evidence that he
will not flee or pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as
  8:15-cr-00267-RFR-SMB Doc # 92 Filed: 12/01/20 Page 2 of 2 - Page ID # 188




to risk of flight and danger and the defendant shall be detained until further order of the
Court.
         The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


         IT IS SO ORDERED.


         Dated this 1st day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                            2
